In an action, inter alia, to recover damages for breach of fiduciary duty and negligence, the defendants William Costigan, Ronna Niederman, Eatricia Schissel, and Ellen Siegel appeal from an order of the Supreme Court, Nassau County (Cozzens, Jr., J.), dated July 15, 2010, which denied their motion to disqualify the plaintiffs counsel.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the appellants’ motion to disqualify the plaintiff’s counsel (see Tekni-Plex, Inc. v Meyner & Landis, 89 NY2d 123, 131 [1996]; Solow v Grace & Co., 83 NY2d 303, 308 [1994]; Talvy v American Red Cross in Greater N.Y., 205 AD2d 143, 148-149 [1994], affd 87 NY2d 826 [1995]). Rivera, J.P., Florio, Austin and Cohen, JJ., concur.